             Case 5:20-cv-01296-D Document 12 Filed 02/26/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

ROBERT WIRTZ, JR.,                                )
                                                  )
                Plaintiff,                        )
                                                  )
v.                                                )   Case No. CIV-20-1296-D
                                                  )
OKLAHOMA DEPARTMENT OF                            )
CORRECTIONS OFFICIALS,                            )
                                                  )
                Defendants.                       )


                                            ORDER

         This matter comes before the Court for review of the Report and Recommendation

[Doc. No. 7] issued by United States Magistrate Judge Amanda Maxfield Green pursuant

to 28 U.S.C. § 636(b)(1)(B) and (C). Judge Green finds that Plaintiff has failed to comply

with an order to cure certain deficiencies – and has otherwise failed to pursue his proposed

civil rights claims in this case 1 – and that the case should be dismissed without prejudice

to refiling.

         The record reflects no timely objection to the Report nor request for additional time

to object.     Plaintiff was expressly advised of the right to object and the implied waiver

rule.    See R&R at 4.       Therefore, the Court finds that Plaintiff has waived further review

of the issues addressed in the Report.        See Moore v. United States, 950 F.2d 656, 659

(10th Cir. 1991); see also United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir.



     1
       Plaintiff has previously filed another § 1983 action, Wirtz v. Davidson, Case No. CIV-20-
1289-D, Compl. (W.D. Okla. Dec. 28, 2020), that remains pending.
            Case 5:20-cv-01296-D Document 12 Filed 02/26/21 Page 2 of 2




1996).    Further, for the reasons stated by Judge Green, the Court finds that the case should

be dismissed without prejudice.

         IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 11] is ADOPTED. This action is DISMISSED without prejudice to refiling, and a

separate judgment shall be entered.

         IT IS SO ORDERED this 26th day of February, 2021.




                                              2
